internal_revenue_service number release date index number --------------- ---------------------------------------------------- ------------------------------- --------------------------------- ------------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ------------ telephone number -------------------- refer reply to cc fip b02 plr-109703-18 date date legend taxpayer ------------------------------------------------------------------------------ ------------------------------- operating partnership subsidiary center program act budget office state a b c d year year ---------------------------------------------- ------------------------------------------- ------------------------------------------------ -------------------------------------------------------------- ---------- --------------------------------------------------------------- --------------------------------------------- ------------------ ------ ----- ------------ -- ------ ------ plr-109703-18 year ------ dear ------------- this letter responds to your letter dated date requesting a ruling on behalf of taxpayer that pursuant to sec_856 of the internal_revenue_code income from the grant as defined below is considered qualifying_income for purposes of taxpayer’s gross_income tests under sec_856 and c facts taxpayer is a corporation that has elected to be treated as a real_estate_investment_trust reit under sec_856 through taxpayer owns a of the interests in operating partnership operating partnership owns b of the member interests in subsidiary a limited_liability_company that is disregarded for federal_income_tax purposes taxpayer uses an accrual_method of accounting and a calendar tax_year in year subsidiary acquired center through three separate purchases the neighborhood in which center is located has been revitalized center however still suffers from a high vacancy rate with buildings in derelict condition taxpayer now intends to redevelop center by modernizing the site’s buildings and infrastructure and by providing the surrounding neighborhoods with state-of-the-art retail residential and other amenities all of which is intended to produce jobs and other economic benefits to the area the redevelopment taxpayer represents that center after the redevelopment will qualify as a real_estate asset for purposes of sec_856 and that substantially_all of the other income taxpayer derives from center will be qualifying_income for purposes of sec_856 and c in order to fund the redevelopment taxpayer has applied for a dollar_figurec grant through program the grant program is authorized by act and is for projects that are primarily economic development projects the projects must have a regional or multi- jurisdictional impact and generate substantial increases or maintain current levels of employment_tax revenue or other measures of economic activity a developer must go through an application process in order to be approved and awarded a program grant once the application process is complete and the developer has been approved budget office enters into a program grant between state and the developer program operates on a proportional reimbursement basis as the developer incurs and pays construction expenses state will reimburse the developer provided state receives sufficient documentation regarding reimbursable expenditures with the request for reimbursement the primary intent and use of program funds should be towards reimbursement of construction costs secondary reimbursable costs that are plr-109703-18 allowed include interest_paid during construction permit costs land acquisition costs and other costs related to the abatement of hazardous materials ineligible costs include future physical maintenance and operation costs administrative costs legal fees financing and accounting costs and architectural and engineering fees in the event that taxpayer is awarded the grant taxpayer will use the grant proceeds to reimburse certain construction costs incurred by taxpayer assuming subsidiary is successful with the redevelopment taxpayer believes the grant proceeds will be received in late year or early year when the phase of construction the grant is meant to fund is completed taxpayer represents that the grant proceeds will be recognized as income by operating partnership for federal_income_tax purposes and taxpayer expects its share of the gross_income from the grant proceeds to exceed d of taxpayer’s gross_income law and analysis sec_856 provides that in order for a corporation to qualify as a reit at least percent of the corporation’s gross_income excluding gross_income from prohibited_transactions must be derived from specified sources which include dividends interest rents_from_real_property gain from the sale_or_other_disposition of stock securities and real_property not described in sec_1221 abatements and refunds of taxes on real_property income and gain derived from foreclosure_property certain commitment_fees and gain from certain_sales or other dispositions of real_estate_assets sec_856 provides that in order for a corporation to qualify as a reit at least percent of the corporation’s gross_income excluding gross_income from prohibited_transactions must be derived from rents_from_real_property interest on obligations secured_by mortgages on real_property or on interests_in_real_property gain from the sale_or_other_disposition of real_property not described in sec_1221 certain dividends or distributions on and gains from the sale or disposition of shares in other reits abatements and refunds of taxes on real_property income and gain derived from foreclosure_property certain commitment_fees gain from certain_sales or other dispositions of real_estate_assets and qualified_temporary_investment_income sec_856 provides that to the extent necessary to carry out the purposes of part ii of subchapter_m of the code the secretary is authorized to determine solely for purposes of such part i whether any item_of_income or gain that does not otherwise qualify under sec_856 or c may be considered as not constituting gross_income for purposes of sec_856 or c or ii whether any item_of_income or gain that otherwise constitutes gross_income not qualifying under sec_856 or c may be considered as gross_income that qualifies under sec_856 or c plr-109703-18 sec_1_856-3 of the income_tax regulations provides that a reit that is a partner in a partnership is deemed to own its proportionate share of each asset of the partnership and will be deemed to be entitled to the income of the partnership attributable to its share the legislative_history underlying the tax treatment of reits indicates that a central concern behind the gross_income restrictions is that a reit’s gross_income should largely be composed of passive_income for example h_r rep no 86th cong 2d sess pincite 1960_2_cb_819 pincite states o ne of the principal purposes of your committee in imposing restrictions on types of income of a qualifying real_estate_investment_trust is to be sure the bulk of its income is from passive_income sources and not from the active_conduct_of_a_trade_or_business income from the grant constitutes gross_income not listed as qualifying_income under sec_856 or c taxpayer represents that center after the redevelopment will qualify as a real_estate asset for purposes of sec_856 and that substantially_all of the other income taxpayer derives from center will be qualifying_income for purposes of sec_856 and c taxpayer will earn the grant for developing real_property in state in accordance with program treating income from the grant as qualifying_income does not interfere with or impede the objectives of congress in enacting sec_856 and c accordingly pursuant to sec_856 it is appropriate for the secretary to determine that income from the grant is treated as qualifying_income for purposes of sec_856 and c conclusion we hereby rule that pursuant to sec_856 taxpayer’s income attributable to receipt of grant is considered qualifying_income for purposes of sec_856 and c this ruling’s application is limited to the facts representations code sections and regulations cited herein except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed with regard to whether taxpayer otherwise qualifies as a reit under subchapter_m of the code additionally no opinion is expressed regarding income from a sale of an interest in the grant this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the provisions of a power_of_attorney on file we are sending a copy of this ruling letter to your authorized representatives plr-109703-18 the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely andrea m hoffenson______________________ andrea m hoffenson chief branch office of associate chief_counsel financial institutions products
